FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                            March 28, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-1384
                                                  (D.C. Nos. 1:16-CV-01444-RM and
DANIEL ADOLPH RODRIGUEZ,                                1:14-CR-00377-RM-1)
                                                              (D. Colo.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter comes on for consideration of the government’s Fed. R. App. P. 28(j)

letter in which the government informs the court of the Supreme Court decision in

Beckles v. United States, ___ S. Ct. ___, 2017 WL 855781 (March 6, 2017), and the

defendant’s “Statement Re: Beckles,” in which the defendant states that he “agrees with

the Government that Beckles forecloses relief in this case.”

       Upon consideration thereof, the judgment of the district court is AFFIRMED.




       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The mandate shall issue forthwith.


                                     Entered for the Court
                                     Per Curiam




                                     2